Citation Nr: 1218327	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to February 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the St. Paul, Minnesota Regional Office (RO) and Pension Management Center (PMC) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In August 2009, the Veteran requested waiver of an overpayment in the calculated amount of $15,086.00.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period from February 1, 2004, to December 31, 2006, the Veteran received income in excess of that required for the award of nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits for the period from February 1, 2004, to December 31, 2006, are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter. 

II.  The Merits of the Claim - Pension

The Veteran disputes the discontinuance of nonservice-connected pension benefits for the period from February 1, 2004, to December 31, 2006.  In particular, he disputes how VA characterized income received during that period.  He makes no contentions regarding deductions from income for medical expenses.  Nor does he challenge the RO's mathematical calculations in determining eligibility to nonservice-connected pension.  Rather, he alleges that when he was living in Hawaii, he had a savings account with Bank of America.  He states that Bank of America closed its offices in Hawaii and the savings account was transferred to Bank of Hawaii and converted into an Individual Retirement Account (IRA).  (See Transcript at 4.)  He then alleges that the account, which contained approximately $9,000.00, was subject to a lien by the Internal Revenue Service (IRS). Thus, he contends, that because he did not have access to the account, the IRA account should not be characterized as income for purposes of determining eligibility to nonservice-connected pension.  

Essentially, pension is a periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran because of the nonservice-connected death of the veteran.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA, given the recipient's circumstances.  38 U.S.C.A. § 1503.  Entitlement to payment of nonservice-connected pension benefits is based on income received from all sources, including other family members, except for types of income that are specifically excluded; none of the excluded types is relevant in this case.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.271, 3.272.  The law states that a pension benefit is to be reduced by the amount of the claimant's annual household income.  See 38 U.S.C.A. § 1521.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation, given the recipient's circumstances as set forth in the legislation. 

In determining the recipient's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  Significantly, 38 C.F.R. § 3.272 does not exclude from income money contained in an IRA account.  

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in net worth, in his or her income or that of a spouse or dependent child, or in another circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660.  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 .

The basic facts in this case are not in dispute:  The Veteran was in receipt of nonservice-connected pension benefits.   In a 2005 Improved Pension Eligibility Verification Report (EVR), the Veteran reported that he was unmarried with no dependent children.  For the period from January 1, 2004, to December 31, 2004, he reported annual income of $530.06, consisting solely of interest and dividends.  He also reported monthly Social Security income of $689.20 a month.  He reported the same figures for the period from January 1, 2005, to December 31, 2005.  He reported net worth of $10,000, consisting of an IRA held by Bank of Hawaii.  

In a 2006 EVR, the Veteran reported annual income for the period from January 1, 2005 to December 31, 2005, of $307.00, consisting solely of interest and dividends.  He also reported Social Security monthly income of $717.50 a month.  He reported the same figures for the period from January 1, 2006, to December 31, 2006.  He again reported a net worth of $10,000, consisting of an IRA held by Bank of Hawaii.  

The RO conducted an Income Verification Match for the reporting year 2004 and discovered that the Veteran received total income of $1,947.00.  In August 2007, the Veteran confirmed that the income listed on the Income Verification Match was correct.  

The RO also conducted an Income Verification Match for the reporting year 2005.  The report revealed unearned income of $10,782.00 comprised of gross income of $1,722.00 from World Savings Bank, $10.00 from American Savings Bank, and $9,050.00 from Bank of Hawaii.  

Finally, the RO conducted an Income Verification Match for the reporting year 2006.  The report revealed unearned income of $2,898.00, consisting of gross income of $13.00 from World Savings Bank, and $2,885.00 from Bank of Hawaii.  

In September 2008, the Veteran confirmed that the income listed on the Income Verification Match was correct and asked VA to take immediate action to adjust his pension.   

In October 2008 the RO took action, reducing the monthly entitlement to non-service connected pension to $0.00 for the period from February 2004 to December 31, 2006.  The Veteran appealed that determination.  It then proposed to reinstate the pension benefits, effective January 1, 2007.  In addition, he was notified of the creation of an overpayment of VA benefits that would have to be repaid.  

As noted above, the Veteran appears to challenge the characterization of the income received from the IRA account.  

The law governing whether a recipient's income is countable for pension benefits purposes is clear, in that "payments of any kind from any source shall be counted as income . . . unless specifically excluded under § 3.272."  38 C.F.R. § 3.271(a).  A detailed review of 38 C.F.R. § 3.272 fails to disclose how IRA income would qualify for exclusion from countable income for VA pension purposes under any reasonable interpretation.  Indeed, the governing statute provides that in determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a) (2011)(emphasis added).

In addition, the Veteran's argument that the IRA account was subject to an IRS tax lien and therefore should be excluded from income is also unpersuasive.  The IRS statements indicating their intention to levy certain assets are all dated in the year 2000.  They do not show that bank accounts were actually levied nor do they reveal that accounts were levied in the years that nonservice-connected pension benefits were discontinued.  

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses. 

To the extent the Veteran is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002);  see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In accordance with the above analysis, the Board finds that due to excessive income, entitlement for nonservice-connected pension benefits for the period from February 1, 2004 to December 31, 2006, is not warranted.


ORDER

Entitlement to nonservice-connected pension benefits for the period from February 1, 2004 to December 31, 2006, is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


